Citation Nr: 0920635	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-17 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the withholding of the Veteran's benefits from 
December 27, 2001, to August 25, 2003 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that terminated the Veteran's 
disability compensation benefits from December 27, 2001, to 
August 25, 2003, finding that the Veteran was a fugitive 
felon during that period.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been rated as 100 percent disabled for 
service-connected schizophrenic reaction, paranoid type, 
since October 1968.  VA has determined that he was 
incompetent for benefits purposes since September 1974.

The provisions of 38 U.S.C.A. § 5313B (West 2002) 
specifically prohibit the payment of VA compensation benefits 
for any period during which a Veteran is a fugitive felon.  
The term "fugitive felon" means a person who is a fugitive by 
reason of (A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 U.S.C.A. § 5313B; 38 
C.F.R. § 3.665(n)(2) (2008).

The Veteran's conservator and his representative contend that 
the Veteran was not a fugitive felon and was unaware of any 
relevant probation violations.  

In reviewing the claims file, the Board observes that a 
document certified by the deputy clerk of the Superior Court 
of the County of Los Angeles, State of California, relates 
that a January 28, 1981, bench warrant related to a charge of 
"grand theft of person" had been issued for the Veteran.  A 
September 4, 2003, Order of the Superior Court of California, 
County of Los Angeles, states that the Veteran's bench 
warrant was "recalled manually" and his probation 
"reinstated and terminated."

The Veteran's conservator has indicated that the bench 
warrant "was probably issued for violation of probation" 
but the record is not clear as to whether the Veteran was 
ever found guilty of a felony in the case.  The conservator 
contends that neither he nor the Veteran was aware of any 
outstanding warrant and that the Veteran had no intention of 
fleeing or otherwise avoiding prosecution.

There is no other official documentation of record explaining 
the nature of the Veteran's possible conviction, probation, 
or other relevant matters leading to the issuance of the 
January 1981 bench warrant and its September 2003 recall.  
Such records would be helpful in resolving the issue of 
whether the withholding of his VA disability compensation 
benefits was proper based on the veteran having been a 
"fugitive felon" under applicable laws and regulations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Superior Court of 
California, County of Los Angeles, and/or 
the appropriate governmental entity and 
request that copies of all available 
documentation relating to the issuance and 
recall of the January 28, 1981, bench 
warrant be forwarded for incorporation 
into the record.  If any authorization is 
needed prior to release of these records, 
the Veteran's conservator's assistance 
should be sought in obtaining such 
authorization.

2.  After the above requested evidence is 
obtained, contact the VA Regional Counsel 
and request an opinion regarding the 
effect of the recall of the bench warrant 
on the issue of whether the Veteran could 
be said to have violated a condition of 
probation.  Ensure that any requested 
Regional Counsel opinion is associated 
with the claims folder.

3.  Then readjudicate the issue of whether 
the withholding of the Veteran's benefits 
from December 27, 2001, to August 25, 
2003, was proper.  If his appeal remains 
denied, the Veteran's conservator and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran's 
conservator and representative should be 
given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




